Title: William D. Meriwether to Thomas Jefferson, 13 June 1811
From: Meriwether, William D.,Veltenair, Christian
To: Jefferson, Thomas


          
            Dear Sir
            June 13th 1811
          
          I take the liberty of recommending to you Mr Veltenair, who wishes to take likenesses from some of your busts, he is an ingenious artist, an excellent musician, and a person who I think merits attention
          
            Yours respectfully
            
 W D. Meriwether
          
        